Title: 1779. July 16. Fryday.
From: Adams, John
To: 


       Since I have been in this Ship I have read Robertsons History of America in 4 Volumes, in French, and four Volumes of the Observateur Anglois, in a series of Letters from my Lord All Eye to my Lord All Ear.
       I am now reading Les Negotiations De Monsieur Le President Jeannin. He was Ambassador from Henry the fourth, at the Hague, at the Beginning of the Seventeenth Century, and is reputed one of the ablest and faithfullest Ambassadors that France ever had. Dossat, Jeannin and D’Estrades are the 3 first.... I am pleased with this Work, as well because of the Similitude between the Circumstances of the united Provinces at this Time and those of the united States at present, as on account of the Wisdom, the Prudence, and Discretion and Integrity of the Minister.
       The Observateur Anglois is extreamly entertaining but it is ruined, by an Intermixture of Debauchery and licentious Pleasure. It is vastly instructive to a Stranger, in many curious Particulars of the political state of France—gives Light upon many Characters. But probably has much Obloquy.
      